DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0002], line 8, “floor of ground” should read --floor or ground--
Paragraph [0021], line 12, “first and second weighted portions 110 and 120” should read --first and second weighted portions 120 and 130--
Appropriate correction is required.

Claim Objections
Claims 1-6 and 7 are objected to because of the following informalities:
Claim 1, line 13, “two opposite ends” should read --the two opposite ends--
Claim 1, line 15,”engaged” should read --engage--
Claim 1, line 15, “the weighted units” should read --the one or more weighted units--
Claim 1, line 17, “engaged” should read --engage--
Claim 1, line 18, “the weighted units” should read --the one or more weighted units--
Claim 2, each instance of “the weighted units” should read --the one or more weighted units--
Claim 3, lines 2-3, “a first threaded portion” should read --the first threaded portion--
Claim 3, line 5, “the weight units” should read --the one or more weighted units--
Claim 4, lines 2-3, “a second threaded portion” should read --the second threaded portion--
Claim 4, lines 5-6, “the weight units” should read --the one or more weighted units--
Claim 5, line 1, “the weighted units” should read --the one or more weighted units--
Claim 5, lines 2-3, “the weight units” should read --the one or more weighted units--
Claim 7, line 2, “the opposite ends” should read --the two opposite ends--
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“first holding unit” and “second holding unit” in claim 1 are not defined in the disclosure
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “one or more weighted units” in line 11. It is unclear if this limitation is referring to the “one or more weighted units” recited in lines 5-6. Applicant is recommended to amend the claim to differentiate between the weighted units for the first weighted portion and the weighted units for the second weighted portion.
Claim 2 recites the limitation “each of the weighted units” throughout. It is unclear if this limitation is referring to the “one or more weighted units” recited in lines 5-6 of claim 1 or the “one or more weighted units” recited in line 11 of claim 1. It is further unclear if each of the weighted units are secured to both the first and second holding units and both the first and second receiving holes. Applicant is recommended to amend the claim to differentiate between the weighted units for the first weighted portion and the weighted units for the second weighted portion.
Claim 5 recites the limitation “each of the weighted units” and “the weight units.” It is unclear if this limitation is referring to the “one or more weighted units” recited in lines 5-6 of claim 1 or the “one or more weighted units” recited in line 11 of claim 1.
Claim 5 recites the limitation “wherein each of the weighted units may have different weights” in lines 1-2. The phrase “may have” renders the claim indefinite, as it is unclear whether the limitations following the phrase are required or optional.
Claim 5 recites the limitation “the dumbbell itself may have certain weights” in lines 2-3. The phrase “may have” renders the claim indefinite, as it is unclear whether the limitations following the phrase are required or optional.
Claim 6 recites the limitation “weighted units” in line 1. It is unclear if this limitation is referring to the “one or more weighted units” recited in lines 5-6 of claim 1 or the “one or more weighted units” recited in line 11 of claim 1.
Claim 6 recites the limitation “can be added or removed” in line 2. The phrase “can be” renders the claim indefinite, as it is unclear whether the limitations following the phrase are required or optional.
Claim limitation “first holding unit” and “second holding unit” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shao (US 2021/0331022).
Regarding claim 1, Shao teaches a dumbbell comprising a handle (handle connection rod 100), a first weighted portion and a second weighted portion, and the first weighted portion and the second weighted portion are located at two opposite ends of the handle (Fig. 1 shows a weighted portion at each end of the handle 100),
wherein the first weighted portion has a first cover (weight seat 200) having a first receiving space, a first holding unit (weight lock structure 300) and a first cap (limiting member 307), and the first receiving space has a first center receiving hole and a plurality of first receiving holes (assembly hole 210) to receive one or more weighted units (weight 400) (See annotated Fig. 7 below.);
wherein the second weighted portion has a second cover (weight seat 200) having a second receiving space, a second holding unit (weight lock structure 300) and a second cap (limiting member 307), and the second receiving space has a second center receiving hole and a plurality of second receiving holes (assembly holes 210) to receive one or more weighted units (weight 400) (See annotated Fig. 7 below. The first and second weighted portions on each end of the dumbbell of Shao have the same structure.); and
wherein the handle has a first threaded portion (rotary shaft 305) and a second threaded portion located at two opposite ends of the handle (Figs. 8-9. Each end of the handle is the same. Para. [0036]: “one end of the rotary shaft 305 is fixedly or detachably mounted on the connection rod 120.”); said first threaded portion is configured to penetrate through the first center receiving hole to threadedly engaged with the first cap to secure the weighted units in the first receiving space, while the second threaded portion is configured to penetrate through the second center receiving hole to threadedly engaged with the second cap to secure the weighted units in the second receiving space (Figs. 8-9. Para. [0036]-[0037]).

    PNG
    media_image1.png
    360
    508
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    526
    560
    media_image2.png
    Greyscale



Regarding claim 2, Shao teaches the dumbbell of claim 1, wherein the first holding unit is configured to secure one end of each of the weighted units, and the other end of each of the weighted units can be received in each of the first receiving holes of the first receiving space, while the second holding unit is configured to secure one end of each of the weighted units, and the other end of each of the weighted units can be received in each of the second receiving holes of the second receiving space (Figs. 1-2. Para. [0031]: “the balance weight 400 is fixed inside the assembly hole 210 by means of the balance weight loc structure.”).

Regarding claim 3, Shao teaches the dumbbell of claim 2, wherein the first holding unit has a first through hole that is aligned with the first center receiving hole; and a first threaded portion of the handle axially penetrates through the first through hole and the first center receiving hole, and can be threadedly engaged with the first cap to simultaneously secure the first holding unit and the weight units inside the first receiving space (Figs. 4-5. Para. [0030]: “the balance weight lock structure 300 is fixedly or detachably mounted at the two ends of the connection rod 120.” Para. [0033]: “the rotary switch 301 is sleeved on the two ends of the connection rod 120.” Para. [0036]: “rotary shaft 305 is fixedly or detachably mounted on the connection rod 120.”).

Regarding claim 4, Shao teaches the dumbbell of claim 2, wherein the second holding unit has a second through hole that is aligned with the second center receiving hole; and a second threaded portion of the handle axially penetrates through the second through hole and the second center receiving hole, and can be threadedly engaged with the second cap to simultaneously secure the second holding unit and the weight units inside the second receiving space (Figs. 4-5. Para. [0030]: “the balance weight lock structure 300 is fixedly or detachably mounted at the two ends of the connection rod 120.” Para. [0033]: “the rotary switch 301 is sleeved on the two ends of the connection rod 120.” Para. [0036]: “rotary shaft 305 is fixedly or detachably mounted on the connection rod 120.”).

Regarding claim 5, Shao teaches the dumbbell of claim 1, wherein each of the weighted units may have different weights (Para. [0031]: “the balance weight 400 with a needed weight.” A user can choose a “needed weight” out of a variety of weights. It is noted that use of the term “may have” makes the limitation optional. See 112(b) above.), and the dumbbell itself may have certain weight without the weight units (The dumbbell of Shao has an inherent weight even when the weights 400 are not mounted. It is noted that use of the term “may have” makes the limitation optional. See 112(b) above.).

Regarding claim 6, Shao teaches the dumbbell of claim 1, wherein weighted units in either the first weighted portion or the second weighted portion can be added or removed according to a user's preference (Para. [0031]. It is noted that use of the term “can be” makes the limitation optional. See 112(b) above.).

Regarding claim 7, Shao teaches the dumbbell of claim 1, wherein the first and second weighted portions can be symmetrically disposed at the opposite ends of the handle (Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/Joshua Lee/Primary Examiner, Art Unit 3784